                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SEQUOYAH OZOROWSKY,

               Plaintiff,

       v.                                              CASE NO.: 8:20-cv-02564

BAYFRONT HMA HEALTHCARE HOLDINGS,
LLC d/b/a BAYFRONT HEALTH ST.
PETERSBURG f/k/a BAYFRONT HOSPITAL,

               Defendant.

DEFENDANT’S MOTION TO DISMISS COUNTS IV THROUGH IX OF PLAINTIFF’S
       COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

       Defendant, Bayfront HMA Healthcare Holdings, LLC d/b/a Bayfront Health St.

Petersburg f/k/a Bayfront Hospital (“Bayfront” or “Defendant”), moves for entry of an order

dismissing Counts IV through IX of Plaintiff’s Complaint for failure to state a claim upon which

relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6). The grounds supporting the motion are

set forth in more detail below:

       1.      On November 2, 2020, Plaintiff Sequoyah Ozorowsky (“Plaintiff”) filed his

kitchen-sink, nine-count Complaint in this Court. [DE 01, Compl.].

       2.      Counts I through III of Plaintiff’s Complaint allege claims for violations of the

Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”). [Compl.

at ¶¶29-48]. Bayfront answered Plaintiff’s Complaint and asserted defenses with respect to

Counts I through III under USERRA on December 10, 2020. [DE 11].

       3.      Count IV of Plaintiff’s Complaint purports to allege a claim for violations of the

Florida Uniformed Servicemembers Protection Act (“FUSPA”), Florida Statutes §§ 250.81-

250.84. Plaintiff does not allege in which way Bayfront allegedly violated FUSPA.
       4.      Count V purports to allege a claim for actual and perceived disability

discrimination under the Americans with Disabilities Act of 1990, as amended (“ADAAA”).

Plaintiff claims Bayfront discriminated against him “because he exercised his rights under the

ADAAA by notifying Defendant of his need for a work accommodation related to his disability.”

[Compl. at ¶¶53-64].

       5.      Count VI purports to allege a claim for actual and perceived disability

discrimination under the Florida Civil Rights Act of 1992 (“FCRA”). Plaintiff claims Bayfront

treated him differently than similarly situated employees. [Compl. at ¶¶65-73].

       6.      Count VII purports to allege a claim for ADAAA retaliation. Plaintiff claims he

was retaliated against for “notifying Defendants [sic] of his need for a work accommodation

related to his disability.” [Compl. at ¶¶74-85].

       7.      Count VIII purports to allege a claim for retaliation under the FCRA. It is based

on the same allegations as Plaintiff’s ADAAA retaliation count. [Compl. at ¶¶86-92].

       8.      Finally, Count IX purports to allege a claim for retaliation under the Florida’s

Private Sector Whistleblower’s Act, Fla. Stat. § 448.102 (“FWA”). Plaintiff claims Bayfront

retaliated against him “because of Plaintiff’s complaints.” [Compl. at ¶¶93-99].

       9.      Counts IV through IX of Plaintiff’s kitchen-sink Complaint are terminally

deficient, and the Court should dismiss these Counts for failure to state a cause of action.

                               MEMORANDUM OF LAW

I.     DISMISSAL STANDARD

       “[A] complaint may be dismissed if the facts as pled do not state a claim for relief that is

plausible on its face.” Fitzpatrick v. Bank of N.Y. Mellon, 580 F. App’x 690, 692 (11th Cir. 2014)

(citation and quotations omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007) (only




                                                   2
requiring “enough facts to state a claim to relief that is plausible on its face”). The courts are “not

required to accept bare labels and legal conclusions in a complaint as true.” Fitzpatrick, 580 F.

App’x at 692 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The well-pled allegations must

“nudge[] [a plaintiff’s] claims across the line from conceivable to plausible.” Twombly, 550 U.S.

at 547. When no construction of the factual allegations will support the cause of action, dismissal

of the complaint is appropriate. Marshall Cnty. Bd. of Ed. v. Marshall Cnty. Gas Dist., 992 F.2d

1171, 1174 (11th Cir. 1993).

       “A complaint states a facially plausible claim for relief ‘when the plaintiff pleads factual

content that allows the court to draw a reasonable inference that the defendant is liable for the

misconduct alleged.’” Waters Edge Living, LLC v. RSUI Indem. Co., 355 F. App’x 318, 322

(11th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). Iqbal reaffirmed the threshold pleading

standard for all civil cases—bare assertions of alleged wrongdoing are legally insufficient:

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” . . . . The
       plausibility standard is not akin to a “probability requirement,” but it asks for
       more than a sheer possibility that a defendant has acted unlawfully. Where a
       complaint pleads facts that are “merely consistent with” a defendant’s liability, it
       “stops short of the line between possibility and plausibility of ‘entitlement to
       relief.’”

556 U.S. at 678 (emphasis added) (citations omitted). Determination of whether a complaint

states a plausible claim for relief “‘requires the reviewing court to draw on its judicial experience

and common sense.’” Carollo v. Boria, 833 F.3d 1322, 1328 (11th Cir. 2016) (quoting Iqbal, 556

U.S. at 679). Here, Plaintiff’s Counts IV though IX are deficient. Full of nothing but “unadorned,

the-defendant-unlawfully-harmed-me accusation[s],” Iqbal, 556 U.S. at 678, Counts IV through

IX only “formulaic[ally] recit[e]” the elements of the purported causes of action, Twombly, 550

U.S. at 555. Plaintiff’s factually unsupported labels and legal conclusions do not meet the




                                                  3
pleading requirement of Fed. R. Civ. P. 8, and, this Court should dismiss Counts IV through IX

of Plaintiff’s Complaint for failure to state a cause of action.

II.    COUNT IV SHOULD BE DISMISSED, WITH PREJUDICE, BECAUSE NO
       PRIVATE CAUSE OF ACTION EXISTS UNDER FUSPA.

       Count IV of Plaintiff’s Complaint purports to allege a claim for violations of FUSPA,

Florida Statutes §§ 250.81-250.84. With respect to this Count, Plaintiff states only that FUSPA

“fully incorporates by reference” USERRA and sets forth a civil penalty liability for violations

of FUSPA. [Compl. at ¶¶49-52]. Plaintiff does not state in which way Bayfront allegedly

violated FUSPA. Plaintiff cannot state a cause of action for violations of FUSPA because the

Florida legislature has not contemplated a private cause of action to enforce FUSPA.

       The expressly stated legislative intent behind FUSPA is:

       that men and women who serve in the National Guard of any state, the United
       States Armed Forces, and Armed Forces Reserves understand their rights under
       applicable state and federal laws. Further, it is the intent of the Legislature that
       Florida residents and businesses understand the rights afforded to the men and
       women who volunteer their time and sacrifice their lives to protect the freedoms
       granted by the Constitutions of the United States and the State of Florida.

Fla. Stat. § 250.81. Section 250.81 is merely informational and does not provide any private

cause of action. Next, § 250.82 reads:

       (1) Florida law provides certain protections to members of the United States
       Armed Forces, the United States Reserve Forces, and the National Guard in
       various legal proceedings and contractual relationships. In addition to these state
       provisions, federal law also contains protections, such as those provided in the
       Servicemembers Civil Relief Act (SCRA), Title 50, Appendix U.S.C. ss. 501 et
       seq., and the Uniformed Services Employment and Reemployment Rights Act
       (USERRA), Title 38 United States Code, chapter 43, that are applicable to
       members in every state even though such provisions are not specifically identified
       under state law.

       (2) To the extent allowed by federal law, the state courts have concurrent
       jurisdiction for enforcement over all causes of action arising from federal law and
       may award a remedy as provided therein.




                                                   4
Fla. Stat. § 250.82. Neither § 250.82(1) nor (2) provides a private cause of action.1 Section

250.82(2) merely states that state courts have concurrent jurisdiction to enforce USERRA and

other federal laws. No published opinion to date has interpreted § 250.82(2) as providing private

litigants like Plaintiff with a cause of action. To the contrary, the few cases that have applied

FUSPA suggest that there is no private cause of action to enforce FUSPA. See, e.g., Brown v.

Lincoln Prop. Co., 354 F. Supp. 3d 1276, 1279 (N.D. Fla. 2019) (“[That FUSPA applies to

private employers] does not mean . . . that FUSPA creates a private right of action. The statute

does not indicate who may bring an action for and recover any ‘civil penalty.’”); Dep’t of

Highway Safety & Motor Vehicles v. Hightower, 45 Fla. L. Weekly 2308 n.2 (Fla. 1st DCA

2020) (citing Brown and noting that the Brown court addressed FUSPA and held “that it does not

create a private right of action and does not indicate who may bring an action and recover any

‘civil penalty.’”); see also Improving State Governance: Critical Issues in State Administrative

Law: A Symposium: Looking Glass Law: Legislation by Reference in the States, 68 LA. L. REV.

1201, 1205 (Summer 2008) (“[Subsection 250.82(2)] provides that state courts have concurrent

jurisdiction to enforce the federal statute to the extent allowed by federal law, but there is no

attempt to incorporate the federal statute as part of Florida substantive law.” (citation omitted)).

Further, nowhere in the legislative history of FUSPA does it appear that the Florida legislature

intended to give litigants a private cause of action to enforce FUSPA.

         Because there is no indication in the express language of the statute, in the legislative

history, or in any published case law that the Florida legislature intended to provide private



1
 Section 250.905 cited by Plaintiff further states that, “[i]In addition to any other relief or penalty provided by state
or federal law, a person is liable for a civil penalty of not more than $1,000 per violation if that person violates any
provision of this chapter affording protections to members of the United States Armed Forces, the United States
Reserve Forces, or the National Guard or any provision of federal law affording protections to such servicemembers
over which a state court has concurrent jurisdiction under s. 250.82.” Fla. Stat. § 250.905. The plain language of §
250.905 also does not contemplate any private cause of action.


                                                            5
litigants like Plaintiff a private cause of action to enforce FUSPA, the Court should dismiss

Count IV of Plaintiff’s Complaint, with prejudice. See, e.g., Ring v. Boca Ciega Yacht Club, Inc.,

No. 8:19-cv-772-T-33JSS, 2019 U.S. Dist. LEXIS 193478, at *32-33 (M.D. Fla. Nov. 7, 2019)

(Covington, J.) (“[B]ecause a private right of action does not exist under Section 413.08, any

amendment of this claim would be futile”; dismissing the count with prejudice); see also Zinnia

Chen v. Lester, 364 F. App’x 531, 538 (11th Cir. 2010) (affirming the district court’s denial of

the plaintiffs’ motion for leave to amend the complaint as futile because, even if the plaintiffs

amended the complaint, they would not have been able to cure the deficiencies of the initial

pleading since the ethical rules prescribed by the ABA did not provide them with a private cause

of action).

III.    COUNT V AND VI SHOULD BE DISMISSED BECAUSE THEY FAIL TO
        STATE A CAUSE OF ACTION FOR DISABILITY DISCRIMINATION

       Counts V and VI of Plaintiff’s Complaint purport to allege claims for disability

discrimination under ADAAA and FCRA, respectively. Count V under ADAAA attempts to

assert a failure to accommodate claim. [Compl. at ¶ 58 (“Defendant discriminated against

Plaintiff because he exercised his rights under the ADAAA by notifying Defendant of his need

for a work accommodation related to his disability.”)]. Count VI under FCRA attempts to assert

a claim for disparate treatment. [Compl. at ¶ 68 (“During the course of Plaintiff’s employment

with Defendant, he was treated differently than similarly situated nondisabled/perceived-as-

disabled employees.”)]. Plaintiff can state a cause of action under neither statute.

        To state a claim for discrimination under the ADAAA, a plaintiff must demonstrate that

(1) he has a disability, (2) he is a qualified individual, which is to say, able to perform the

essential functions of the job he holds with or without reasonable accommodation, and (3) the

defendant unlawfully discriminated against him because of his disability. Phillips v. Harbor



                                                   6
Venice Mgmt., LLC, No. 8:19-cv-2379-T-33TGW, 2020 U.S. Dist. LEXIS 15061, at *13-15

(M.D. Fla. Jan. 30, 2020) (Covington, J.). Disability discrimination claims under the FCRA are

analyzed under the same framework as ADAAA claims. Id. (citing Chanda v. Engelhard/ICC,

234 F.3d 1219, 1221 (11th Cir. 2000)). While failure to make reasonable accommodations for an

otherwise qualified disabled employee constitutes discrimination under the ADAAA, the duty to

provide such accommodation is only triggered when the employee makes a specific demand for

accommodation. Id. (citing Knowles v. Sheriff, 460 F. App’x 833, 835-36 (11th Cir. 2012)).

“Thus, the initial burden of requesting an accommodation is on the employee, and only after the

employee has satisfied that burden and the employer failed to provide the accommodation can

the employee prevail on a discrimination claim.” Id.

       The sum total of Plaintiff’s unspecific allegations concerning his alleged “disability” is:

       23.      While in basic training Plaintiff incurred a debilitating injury. Plaintiff
       advised his supervisor and HR that he had been injured while on active duty. He
       asked for the reasonable accommodation of extending his leave in order to treat
       for his injury . . . .

       24.    On or around August 24, 2019, Plaintiff advised Drew Sands that he
       would be discharged from the Army because of his injury. . . .

       54. Plaintiff was a qualified individual with a disability recognized under the
       ADAAA.

       55. Plaintiff was disabled/perceived as disabled by Defendants [sic].

       57. Defendant discriminated against Plaintiff because of his actual or perceived
       disability in violation of the ADAAA.

       66. Plaintiff was disabled/perceived as disabled by Defendant.

       67. This is an action against Defendant for disability discrimination brought under
       Chapter 760, Florida Statutes as it relates to Plaintiff’s medical condition.

       68. Plaintiff has been the victim of discrimination on the basis of his disability or
       perceived disability. . . .




                                                 7
[Compl. at ¶¶ 23-24, 54-55, 57, 66-68]. Plaintiff’s allegations are insufficient under

Twombly/Iqbal to state even the threshold element of a disability discrimination claim—i.e., that

Plaintiff had, at the time of the alleged adverse action, a qualifying disability.

         As applicable here, an individual is considered “disabled” if he has “a physical or mental

impairment that substantially limits one or more of his major life activities”2 or is “regarded as

having such an impairment.”3 Powell v. Space Coast Credit Union, No. 6:15-cv-550-Orl-

22TBS, 2015 U.S. Dist. LEXIS 174041, at *11 (M.D. Fla. Dec. 23, 2015) (citing 42 U.S.C. §

12102(1)). Besides vague references to a “disability,” an “injury,” and a “medical condition,”

Plaintiff offers no clue as to the type of his alleged disability—not even if the alleged disability is

mental or physical in nature. Nor does the Complaint identify in which way the claimed disability

substantially limited Plaintiff’s major life activities and which major life activities; or in which

way Bayfront regarded Plaintiff as having an impairment. The Complaint also does not explain

in which way Plaintiff was qualified to perform the essential functions of his job,

notwithstanding the disability, and whether he could do so with or without accommodations, and

what type of accommodations. Nor does it state how the claimed disability constituted the

“actual” motivation behind any alleged adverse action. Plaintiff cannot build a viable claim for

relief on bald legal conclusions without supporting facts. E.g., Chapman v. UPS, 442 F. App’x

480, 485 (11th Cir. 2011) (affirming dismissal where plaintiff did not specify “what the disability

was, or how it impaired a major life activity”); Jones v. STOA Int’l/Florida, Inc., 422 F. App’x

851, 853 (11th Cir. 2011) (affirming dismissal where plaintiff “did not allege how . . . any major


2
  “[M]ajor life activities include, but are not limited to, caring for oneself, performing manual tasks, seeing, hearing,
eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,
communicating, and working.” Id. (citing 42 U.S.C. § 12102(2)).
3
  “An individual meets the requirement of ‘being regarded as having such an impairment’ if the individual
establishes that he or she has been subjected to an action prohibited under [ADAAA] because of an actual or
perceived physical or mental impairment whether or not the impairment limits or is perceived to limit a major life
activity.” 42 U.S.C. § 12102(3)(A).


                                                            8
life activity was impaired or perceived to be impaired by her staph infection, or that she suffered

or was regarded as suffering from any long-term impacts); Duckworth v. Symon Says Enters.,

No. 8:13-cv-2829-T-33AEP, 2014 U.S. Dist. LEXIS 14912, at *5 (M.D. Fla. Feb. 6, 2014)

(Covington, J.) (dismissing the complaint, in part, because the plaintiff has failed to identify an

actual disability that she suffered from or to sufficiently allege that her employer regarded her as

having an impairment that substantially limited a major life activity); Garcia v. Cameron, No.

2:10-cv-487-FtM-29DNF, 2010 U.S. Dist. LEXIS 139305, at *12 (M.D. Fla. Dec. 30, 2010)

(dismissing the complaint that failed to allege “what, if any,” was plaintiff’s disability).

        As to Plaintiff’s alleged request for accommodations, Plaintiff states only that “[h]e asked

for the reasonable accommodation of extending his leave in order to treat for his injury and until

the Army released him.” [Compl. at ¶ 23]. The Complaint does not articulate when, where, from

whom, and how many times Plaintiff allegedly requested this accommodation; whether Plaintiff

provided any medical support for his request; whether there were any alternative reasonable

accommodations; in which way Plaintiff was limited in performing his job without

accommodations; in which way the requested accommodation was going to enable Plaintiff to

perform his essential job functions; and what was the duration of the allegedly requested

extended leave—i.e., was it of a limited duration or open-ended.4 The Complaint does not plead

enough factual matter to even conclude that extended leave was a reasonable accommodation

under the circumstances. Plaintiff’s failure to include the necessary factual allegations in his

Complaint constitutes another basis for dismissal. See Phillips, 2020 U.S. Dist. LEXIS 15061, at

*14-15 (Covington, J.) (dismissing the disability discrimination count where the complaint did




4
 “An employer’s obligation to provide a reasonable accommodation does not require that it wait for an indefinite
period of time for the accommodation to have the desired effect.” Powell, 2015 U.S. Dist. LEXIS 174041, at *14.


                                                        9
not articulate when, where, or to whom the plaintiff requested reasonable accommodations, what

reasonable accommodations she requested, or how many times she requested them).

       Also, Plaintiff has failed to allege how his alleged request for an accommodation of

extended leave was linked to his alleged disability and the essential functions of his Patient

Access Associate – Registrar job, which constitutes another separate basis for dismissal. See,

e.g., Cooper v. Cmty. Haven for Adults & Children with Disabilities, No. 8:12-cv-1041-T-

33EAJ, 2013 U.S. Dist. LEXIS 266, at *19 (M.D. Fla. Jan. 2, 2013) (Covington, J.) (dismissing

disability discrimination claim where plaintiff failed to explain how her request for

accommodations was linked to her alleged disability and the essential functions of her job). Even

further, the Complaint does not even state that Plaintiff’s request for accommodation of an

extended leave was denied, which, in and of itself, warrants dismissal. See Ponce v. City of

Naples, No. 2:17-cv-137-FtM-99CM, 2017 U.S. Dist. LEXIS 96170, at *12-13 (M.D. Fla. June

22, 2017) (“The Court agrees with the City that plaintiff has not plausibly alleged that he made a

reasonable accommodation request that was refused by the City”; dismissing the failure to

accommodate disability count (emphasis added)); Cooper, 2013 U.S. Dist. LEXIS 266

(Covington, J.) (granting a motion to dismiss ADAAA claims where the plaintiff failed to allege

that she asked for and was denied a specific accommodation).

       As to Plaintiff’s disparate treatment claims, Count VI states: “During the course of

Plaintiff’s employment with Defendant, he was treated differently than similarly situated

nondisabled/perceived-as-disabled employees.” [Compl. at ¶ 68]. However, Plaintiff has made

no specific factual allegations as to who, allegedly, was treated differently than he during his

employment at Bayfront; whether the comparator(s) are actually similarly situated to Plaintiff in




                                                 10
all material respects; and in which way Plaintiff’s alleged treatment differed from that of the

comparators’.

       Plaintiff’s failure to plausibly plead comparators or the alleged difference in treatment is

grounds for dismissal. See, e.g., Litman v. Dristy, 703 F. App’x 766, 769 (11th Cir. 2017)

(affirming dismissal where the plaintiff did not identify comparators in the amended complaint);

Phillips, 2020 U.S. Dist. LEXIS 15061, at *14 (Covington, J.) (noting that, although the plaintiff

pointed to other employees who were treated differently from her, she did not clearly allege that

she ever requested the same accommodations as purported comparators); Coleman v. Am.

Airlines, Inc., No. 19-23516-CIV, 2020 U.S. Dist. LEXIS 24564, at *19 (S.D. Fla. Feb. 11,

2020) (“Plaintiff must do more than simply allege other employees were given better treatment”

(collecting cases); granting defendant’s motion to dismiss); Williams v. Steven M. Larimore Med.

Data Sys., No. 18-14031-CIV, 2018 U.S. Dist. LEXIS 164319, at *15 (S.D. Fla. Sep. 24, 2018)

(simply alleging that a particular person is “similarly situated” is a legal conclusion and

insufficient to survive a motion to dismiss). In Uppal v. Hosp. Corp. of Am., this Court said:

       Uppal’s discrimination counts state in a conclusory fashion that other similarly
       situated employees not of Uppal’s [protected classes] were not treated in the same
       way as Uppal. Uppal does not allege any facts to support these conclusory
       allegations. District courts frequently dismiss discrimination claims when the
       allegations of disparate treatment are nothing more than legal conclusions
       unsupported by any facts.

No. 8:09-cv-634-T-33TBM, 2011 U.S. Dist. LEXIS 71702, at *8 (M.D. Fla. July 5, 2011)

(Covington, J.) (emphasis added) (collecting cases). Like in Uppal, here Plaintiff only alleges

bare conclusions that “he was treated differently than similarly situated nondisabled/perceived-

as-disabled employees”—but, no facts that illustrate the alleged favorable treatment. Therefore,

Plaintiff has fallen short of the pleading requirement of Fed. R. Civ. P. 8, as articulated in

Iqbal/Twombly, and Counts V and VI must be dismissed.



                                                 11
IV.     COUNT VII AND VIII SHOULD BE DISMISSED BECAUSE THEY FAIL TO
        STATE A CAUSE OF ACTION FOR RETALIATION5

        Plaintiff’s Complaint is not sufficiently well-pled to state a claim for retaliation under

ADAAA or FCRA. In order to state a cause of action for retaliation, Plaintiff must allege that:

(1) he engaged in statutorily protected expression; (2) he suffered an adverse employment action;

and, (3) there was a causal link between the protected expression and the adverse action. Powell,

2015 U.S. Dist. LEXIS 174041, at *14.

        Plaintiff bases his retaliation claim on allegations concerning requesting accommodation

of an extended leave. [Compl. at ¶¶ 79, 90]. As set forth above, the Complaint alleges no

specifics as to Plaintiff’s alleged disability, which, allegedly, required accommodations, and as to

when, where, from whom, and how many times Plaintiff allegedly requested this accommodation.

Therefore, Plaintiff has not even sufficiently pled participation in a statutorily protected activity.

See Phillips, No2020 U.S. Dist. LEXIS 15061, at *12 (Covington, J.) (dismissing the retaliation

count, in part, because the plaintiff has not alleged when she requested an accommodation of

leave); Powell, 2015 U.S. Dist. LEXIS 174041, at *15 (dismissing the retaliation count, in part,

because the plaintiff has not sufficiently pled a disability).

        Also, Plaintiff has not alleged a causal connection between his alleged request for

accommodations and the alleged adverse action. Plaintiff only states that “[h]e asked for the

reasonable accommodation of extending his leave” on an unknown date, [Compl. at ¶ 23], and,

“[o]n September 3, 2019, Plaintiff reported to Defendant to resume his job” and “was advised he

had been terminated,” [Compl. at ¶ 25]. The Complaint makes no attempt to causally connect the

two events, which is grounds for dismissal. See Collins v. Dep’t of Children & Families, No.



5
 Retaliation claims under the ADAAA and the FCRA follow the Title VII analysis. Phillips v. Harbor Venice
Mgmt., LLC, No. 8:19-cv-2379-T-33TGW, 2020 U.S. Dist. LEXIS 15061, at *10 (M.D. Fla. Jan. 30, 2020).


                                                      12
1:19-cv-21236, 2020 U.S. Dist. LEXIS 138770, at *7 (S.D. Fla. Aug. 3, 2020) (dismissing

retaliation claims where the plaintiff has not established connection between the protected act

and adverse action: “Plaintiff states that her ‘unlawful termination was connected to her

protected activity’ of filing complaints without sufficiently showing a causal connection”

(citation omitted)); Hargett v. Fla. Atl. Univ. Bd. of Trs., No. 9:15-cv-80349-CIV, 2015 U.S.

Dist. LEXIS 191860, at *9 (S.D. Fla. Dec. 15, 2015) (dismissing the retaliation count where the

plaintiff “has failed to sufficiently allege that the alleged adverse action was causally related to

the protected expression”). Because Plaintiff offers no facts whatsoever regarding when he

allegedly requested accommodations, it is impossible to determine if he has sufficiently alleged a

causal connection between the two events. See Duckworth, 2014 U.S. Dist. LEXIS 14912, at *5

(Covington, J.) (noting that, where the complaint offered no facts regarding when the plaintiff

engaged in a statutorily protected activity, it was impossible to determine if she has sufficiently

alleged a causal connection between her termination and protected activity; dismissing the

retaliation claim). As such, Counts VII and VIII must be dismissed.

V.     COUNT IX SHOULD BE DISMISSED BECAUSE IT FAILS TO ALLEGE A
       STATUTORILY PROTECTED ACTIVITY THAT WOULD SUPPORT A CLAIM
       FOR FWA RETALIATION

       Count IX purports to allege a claim for retaliation under FWA by alleging Bayfront

retaliated against Plaintiff “because of Plaintiff’s complaints.” [Compl. at ¶¶93-99]. As to the

alleged “complaints,” Plaintiff states only that:

       21.     Plaintiff objected to the violation of law and also reported the violation of
       law to Lori Sparr in the HR Department. Prior to mobilizing for basic training,
       Plaintiff delivered a copy of his orders to his newly assigned supervisor, Drew
       Sands. Mr. Sands refused to approve of Plaintiff’s leave request. Plaintiff again
       objected to the violation of law and reported the violation of law to HR.

[Compl. at ¶ 21]. To establish a prima facie case of retaliation under the FWA, Plaintiff must

allege that: (1) he engaged in protected whistleblowing activity; (2) he suffered an adverse


                                                    13
employment action; and (3) a causal connection exists between the two events. Rice-Lamar v.

City of Fort Lauderdale, 853 So. 2d 1125, 1133 (Fla. 4th DCA 2003); see also White v. Purdue

Pharma, Inc., 369 F. Supp. 2d 1335, 1336 (M.D. Fla. 2005). As it relates to § 448.102(3), Fla.

Sta., Plaintiff must show he was terminated because he “objected to or refused to participate in

any activity, policy, or practice of the employer which is in violation of a law, rule, or

regulation.” Fla. Stat. § 448.102(3) (emphasis added); see also Devries v. Fla. Cancer

Specialists, P.L., No. 8:14-cv-1365-T-33TGW, 2014 U.S. Dist. LEXIS 102593, at *5-6 (M.D.

Fla. July 28, 2014) (Covington, J.) (“[T]o survive Defendant’s Motion, Devries must sufficiently

establish that she objected to an activity, policy, or practice of Defendant that actually violated a

law, rule, or regulation.” (emphasis in the original)). Further, to state an FWA claim, Plaintiff

must plead facts to establish that: (a) there is a rule, law, or regulation that prohibits the

complained of conduct; (b) an actual violation occurred versus just a “good faith” hunch about a

violation; and (c) the conduct is attributable to the employer. See Colon v. Total Renal Care,

Inc., No. 8:07-cv-151, 2007 U.S. Dist. LEXIS 85263 (M.D. Fla. Oct. 25, 2007).

        A.      Plaintiff Cannot Show He Is Entitled to FWA Protection Because His
                Allegations Do Not Identify Any Law, Rule, or Regulation Allegedly Violated

        A plaintiff attempting to allege an FWA cause of action must specifically state what law,

rule, or regulation, the policy or practice to which he allegedly objected allegedly violates. See

Ramirez v. Bausch & Lomb, Inc., 546 F. App’x 829, 832 n.1 (11th Cir. 2013) (citing Schultz v.

Tampa Elec. Co., 704 So. 2d 605, 606 (Fla. 2d DCA 1997)); Gonzalez v. Kellogg Co., No. 8:15-

cv-32-T-24TBM, 2015 U.S. Dist. LEXIS 45303, at *7 (M.D. Fla. Apr. 7, 2015) (dismissing a

complaint that did not “identify which violation of ‘law, rule, or regulation’ the [d]efendant

allegedly committed”). Failure to specify the “law, rule or regulation” makes the complaint




                                                   14
subject to dismissal with prejudice for failure to state a cause of action. See Schultz, 704 So. 2d

at 606.

          In Schultz, Florida’s Second District Court of Appeal affirmed the trial court’s decision:

          [Plaintiff] failed to identify in his memorandum the violation by [the employer] of
          any law, rule, or regulation. After a hearing, the trial court entered an order
          granting [the employer’s] motion to dismiss with prejudice.

          In the order, the trial court noted that it was required to construe the whistle
          blower act liberally because it is a remedial statute. Applying a liberal
          construction, the trial court found that [plaintiff’s] second amended complaint
          sufficiently alleged that [plaintiff] voiced his objections to [the employer] and
          threatened to disclose what [plaintiff] viewed as offending practices. The trial
          court further found, however, that the complaint did not allege a violation by [the
          employer] of any law, rule, or regulation. Thus, the trial court concluded that the
          second amended complaint did not state a cause of action under the whistle
          blower act and dismissed it with prejudice.

Id. at 606 (emphasis added). Like in Schultz, Plaintiff failed to specifically state what law, rule,

or regulation, the policy or practice that he allegedly objected to was allegedly violated. Plaintiff

states only that: “Plaintiff objected to the violation of law and also reported the violation of law

to Lori Sparr in the HR Department”; “Plaintiff again objected to the violation of law and

reported the violation of law to HR”; and “Defendant violated Florida Statutes §448.102 by

taking retaliatory personnel actions against Plaintiff . . . because of Plaintiff’s complaints to

Defendant . . . that Defendant’s actions were violations of the Florida and/or Federal law.”

[Compl. at ¶¶ 21, 97].

          A “law, rule, or regulation” is defined as “any statute or ordinance or any rule or

regulation adopted pursuant to any federal, state, or local statute or ordinance, applicable to the

employer and pertaining to the business.” Fla. Stat. § 448.101(4). “By defining ‘law, rule, or

regulation’ as a statute or ordinance that is ‘applicable to the employer and pertaining to the

business,’” the Florida Legislature limited the scope of actionable violations. Little v. Foster

Wheeler Constructors, Inc., No. 09-61003-CIV, 2010 U.S. Dist. LEXIS 51082, at *20 (S.D. Fla.


                                                   15
May 24, 2010), aff’d, 432 F. App’x 907 (11th Cir. 2011). “By the definition provided in section

448.101(4), the phrase ‘law, rule or regulation’ refers to enactments of a legislative or

administrative forum.” Bush v. Raytheon Co., 373 F. App’x 936, 940 (11th Cir. 2010). The last

part of the definition was interpreted to mean that “‘the conduct complained of must be in

violation of a law, rule or regulation that is somehow more specifically applicable to the

business, as opposed to the public at large.’” Little, 2010 U.S. Dist. LEXIS 51082, at *20.

        In Little, the plaintiff voiced objections to (1) a supervisor’s sexual relationship with a

subordinate; (2) illegal drug use on the job in violation of a statute; (3) theft of company property

by a co-worker; and (4) a supervisor ordering the plaintiff to provide clean urine to falsify drug

tests. Id. at *26-30. The court held that the plaintiff did not cite specific laws, rules or

regulations, and her allegations were not actionable under FWA. Id. at *29-30. As in Little, the

Complaint fails to cite to any specific law, rule, or regulation that Bayfront allegedly violated.

Plaintiff’s failure to cite to any “law, rule or regulation” subjects his Complaint to dismissal with

prejudice under the authority of Schultz. See also Devries, 2014 U.S. Dist. LEXIS 102593, at *8

(Covington, J.) (dismissing the FWA count where the plaintiff’s conclusory statements did not

sufficiently put the defendant on notice of the claim against it; namely what law the defendant

allegedly violated).

        B.      Plaintiff’s Allegations Do Not Allege Any Violations Constituting an Activity,
                Policy, or Practice of Bayfront

        Section 448.102(3) forbids retaliation where an employee “[o]bjected to, or refused to

participate in, any activity, policy, or practice of the employer which is in violation of a law, rule,

or regulation.” Fla. Stat. 448.102(3) (emphasis added). Plaintiff’s alleged objections relate to

Bayfront’s alleged refusal to grant his leave for basic training and/or to return him to work

following his leave. [Compl. at ¶¶ 20-21]. Plaintiff does not point to any actual policy or practice



                                                   16
by Bayfront that allows this alleged conduct, which is grounds for dismissal. See Garcia v.

Johnson & Wales Univ., No. 09-21545-CIV, 2009 U.S. Dist. LEXIS 111364, at *10-11 (S.D.

Fla. Dec. 1, 2009) (stating that plaintiff did not engage in protected activity under FWA where he

failed to identify the employer’s specific policy or practice that allowed the allegedly illegal

conduct).

       Plaintiff is also required to show that the activity, policy, or practice to which he objected

was “of the employer.” Fla. Stat. § 448.102. To satisfy that requirement, Plaintiff must allege the

objected-to activity was undertaken by the employer or by an employee within the legitimate

scope of his employment, or his acts were ratified by the employer. See McIntyre v. Delhaize

Am., Inc., No. 8:07-cv-2370-T-30TBM, 2009 U.S. Dist. LEXIS 33026, at *8-9 (M.D. Fla. Apr.

17, 2009), aff’d, 403 F. App’x 448 (11th Cir. 2010). Here, Plaintiff does not allege that the

activity, policy, or practice to which he allegedly objected was “of the employer.” Because

Plaintiff fails to allege a violation which constitutes an activity, policy or practice of Bayfront,

Count IX should be dismissed.

VI.    CONCLUSION

       Plaintiff’s Complaint hardly alleges sustainable claims under FUSPA, ADAAA, FCRA,

or FWA. Full of nothing but “unadorned, the-defendant-unlawfully-harmed-me accusation[s],”

Iqbal, 556 U.S. at 678, it fails to even “formulaic[ally] recit[e]” the elements of these causes of

action, Twombly, 550 U.S. at 555. Plaintiff’s factually unsupported labels and legal conclusions

do not meet the pleading requirement of Fed. R. Civ. P. 8, and, this Court should dismiss Counts

IV through IX of the Complaint for failure to state a cause of action. Marshall Cnty. Bd. of Ed.,

992 F.2d at 1174.




                                                  17
        WHEREFORE, Defendant, Bayfront HMA Healthcare Holdings, LLC d/b/a Bayfront

Health St. Petersburg f/k/a Bayfront Hospital, respectfully requests that this Court dismiss

Counts IV through IX of Plaintiff’s Complaint, and award Bayfront its costs and attorneys’ fees

and any such other relief that this Court deems just and proper.



                                              Respectfully submitted,

                                              FORD & HARRISON LLP

                                              By: /s/ Tracey K. Jaensch
                                              Tracey K. Jaensch, B.C.S.
                                              Florida Bar No. 907057
                                              tjaensch@fordharrison.com
                                              Viktoryia Johnson
                                              Florida Bar No. 125545
                                              vjohnson@fordharrison.com
                                              For the Firm
                                              101 E. Kennedy Blvd., Suite 900
                                              Tampa, Florida 33602
                                              Tel: (813) 261-7800 Fax: (813) 261-7899



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to:

                                   Thomas L. Dickens, III, Esq.
                                     Morgan & Morgan, P.A.
                                  20 N. Orange Ave., Suite 1600
                                      Orlando, Florida 32801
                                   tdickens@forthepeople.com
                                  mfermaint@forthepeople.com


                                                     /s/Tracey K. Jaensch
                                                     Attorney
WSACTIVELLP:11923399.1




                                                18
